


110 HR 803 IH: Department of Homeland Security

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 803
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Carney (for
			 himself, Mr. Rogers of Alabama,
			 Mr. Thompson of Mississippi,
			 Mr. King of New York,
			 Mr. Dicks,
			 Mr. Shays,
			 Ms. Harman,
			 Mr. Souder,
			 Mr. DeFazio,
			 Mr. McCaul of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mrs. Christensen,
			 Mr. Etheridge,
			 Mr. Langevin,
			 Mr. Cuellar, and
			 Mr. Al Green of Texas) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to enhance the
		  procurement-related activities of the Department of Homeland Security, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security
			 Procurement Improvement Act of 2007.
		2.Homeland security
			 procurement training
			(a)In
			 generalSubtitle D of title VIII of the Homeland Security Act of
			 2002 is amended by adding at the end the following new section:
				
					836.Homeland
				security procurement training
						(a)EstablishmentThe
				Chief Procurement Officer shall provide homeland security procurement training
				to acquisition employees.
						(b)Responsibilities
				of Chief Procurement OfficerThe Chief Procurement Officer shall carry
				out the following responsibilities:
							(1)Establish
				objectives to achieve the efficient and effective use of available acquisition
				resources by coordinating the acquisition education and training programs of
				the Department and tailoring them to support the careers of acquisition
				employees.
							(2)Develop, in
				consultation with the Council on Procurement Training established under
				subsection (d), the curriculum of the homeland security procurement training to
				be provided.
							(3)Establish, in
				consultation with the Council on Procurement Training, training standards,
				requirements, and courses to be required for acquisition employees.
							(4)Establish an
				appropriate centralized mechanism to control the allocation of resources for
				conducting such required courses and other training and education.
							(5)Select course providers and certify courses
				to ensure that the procurement training curriculum supports a coherent
				framework for the educational development of acquisition employees, including
				the provision of basic, intermediate, and advanced courses, as well as training
				on the SAFETY Act (6 U.S.C. 441).
							(6)Publish an annual
				catalog that includes a list of the acquisition education and training
				courses.
							(7)Develop a system
				of maintaining records of student enrollment, and other data related to
				students and courses conducted pursuant to this section.
							(c)Provision of
				instructionThe Chief Procurement Officer shall provide
				procurement training to acquisition employees of any agency under subsection
				(d)(3). The appropriate member of the Council on Procurement Training may
				direct such an employee to receive procurement training.
						(d)Council on
				Procurement Training
							(1)EstablishmentThe
				Secretary shall establish a Council on Procurement Training to advise and make
				policy and curriculum recommendations to the Chief Procurement Officer.
							(2)Chair of
				CouncilThe chair of the Council on Procurement Training shall be
				the Deputy Chief Procurement Officer.
							(3)MembersThe
				members of the Council on Procurement Training are the chief procurement
				officers of each of the following:
								(A)United States Customs and Border
				Protection.
								(B)The Transportation
				Security Administration.
								(C)The Office of
				Procurement Operations.
								(D)The Bureau of
				Immigration and Customs Enforcement.
								(E)The Federal
				Emergency Management Agency.
								(F)The Coast
				Guard.
								(G)The Federal Law
				Enforcement Training Center.
								(H)The United States
				Secret Service.
								(I)Such other entity as the Secretary
				determines is appropriate.
								(e)Acquisition
				employee definedFor purposes
				of this section, the term acquisition employee means an employee
				serving under a career or career-conditional appointment in the competitive
				service or appointment of equivalent tenure in the excepted service of the
				Federal Government, at least 50 percent of whose assigned duties include
				acquisitions, procurement-related program management, or procurement-related
				oversight functions.
						(f)Report
				requiredNot later than March
				1 of each year, the Chief Procurement Officer shall submit to the Secretary a
				report on the procurement training provided under this section, which shall
				include information about student enrollment, students who enroll but do not
				attend courses, graduates, certifications, and other relevant
				information.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
				
					
						Sec. 836. Homeland security procurement
				training.
					
					.
			3.Contracting
			 requirements
			(a)In
			 generalSuch subtitle is further amended by adding at the end the
			 following:
				
					837.Contracting
				requirements
						(a)Attestation
				requiredThe Secretary shall
				require any offeror for any contract to provide goods or services to the
				Department to submit as part of the offeror’s bid for such contract an
				attestation that affirmatively discloses any substantial role the offeror, the
				employees of the offeror, or any corporate parent or subsidiary of the offeror
				may have played in creating a solicitation, request for proposal, statement of
				work, or statement of objectives (as those terms are defined in the Federal
				Acquisition Regulation) for the Department.
						(b)Additional
				requirements for certain offerorsIf an offeror submits an attestation under
				subparagraph (a) that discloses that the offeror, the employees of the offeror,
				or any corporate parent or subsidiary of the offeror played a substantial role
				in creating a solicitation, request for proposal, statement of work, or
				statement of objectives for the Department, the Secretary shall require the
				offeror to submit to the Secretary a description of the safeguards used to
				ensure that precautions were in place to prevent the offeror from receiving
				information through such role that could be used to provide the offeror an
				undue advantage in submitting an offer for a contract.
						(c)Certification
				requirements
							(1)In
				generalThe Secretary shall
				require any offeror for any contract to provide goods or services to the
				Department to submit to the Secretary as part of the offeror’s bid for such
				contract a certification in writing whether, as of the date on which the
				certification is submitted, the offeror—
								(A)is in default on
				any payment of any tax to the Federal Government; or
								(B)owes the Federal
				Government for any payment of any delinquent tax.
								(2)Failure of
				CertificationNothing in this
				section shall prevent the Department from awarding a contract to an offeror
				based solely on the offeror’s
				certification.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such subtitle the
			 following:
				
					
						Sec. 837. Contracting
				requirements.
					
					.
			4.Additional
			 requirements to review past performance of contractors
			(a)In
			 generalSuch subtitle is further amended by adding at the end the
			 following new section:
				
					838.Review of
				contractor past performance
						(a)Consideration of
				contractor past performanceIn awarding a contract to a
				contractor, the Secretary shall consider the past performance of that
				contractor based on the review conducted under subsection (b).
						(b)Review
				requiredBefore awarding to a
				contractor (including a contractor that has previously provided goods or
				services to the Department) a contract to provide goods or services to the
				Department, the Secretary, acting through the appropriate contracting officer
				of the Department, shall require the contractor to submit information regarding
				the contractor’s performance of Federal, State, and local government and
				private sector contracts.
						(c)Contact of
				relevant officialsAs part of any review of a contractor
				conducted under subsection (b), the Secretary, acting through an appropriate
				contracting officer of the Department, shall contact the relevant official who
				administered or oversaw each contract performed by that contractor during the
				five-year period preceding the date on which the review
				begins.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
				
					
						Sec. 838. Review of contractor past
				performance.
					
					.
			5.Purchase
			 cards
			(a)Review
			 requiredNot later than 30
			 days after the date of the enactment of this Act, the Secretary shall—
				(1)review and
			 strengthen the policy governing the use of purchase cards that the Department
			 provides to employees of the Department for use in conducting official
			 business; and
				(2)issue
			 Department-wide guidance on such policy.
				(b)Distribution of
			 policyThe Secretary shall distribute the policy or guidance
			 developed under subsection (a) to each employee who possesses or is entitled to
			 possess a purchase card provided by the Department.
			(c)Requirement to
			 inform employeesUpon
			 distribution of the policy or guidance under subsection (b), the Secretary
			 shall ensure that all employees of the Department who are entitled to possess a
			 purchase card issued by the Department have reviewed the policy or
			 guidance.
			6.Comptroller General
			 report on Department of Homeland Security ContractingNot later than 6 months after the date of
			 the enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the contracting processes of the Department of Homeland Security. The
			 report shall contain the findings of the Comptroller General with respect to
			 any improvements in such processes that could be made through the use of new
			 technologies.
		
